Title: To George Washington from Thomas Jefferson, 19 December 1793
From: Jefferson, Thomas
To: Washington, George


          
            Dec. 19. 93.
          
          Th: Jefferson has the honor to inclose to the President translations of papers received
            from Mr Jaudenes. he submits whether it will not be
            proper to communicate them to Congress, as being nearly similar to those which closed
            the great communication on Spanish affairs. if the President thinks they should be sent
            in, Th: J. will have copies prepared.
        